                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF MICHIGAN
                                 NORTHERN DIVISION

TRACIE RENEE CURRY,

                      Plaintiff,                           Case. No. 18-11177

v.                                                         Honorable Thomas L. Ludington
                                                           Magistrate Judge Mona K. Majzoub
COMMISSIONER OF SOCIAL SECURITY,

                  Defendant.
__________________________________________/

ORDER ADOPTING REPORT & RECOMMENDATION, GRANTING DEFENDANT’S
 MOTION FOR SUMMARY JUDGMENT, DENYING PLAINTIFF’S MOTION FOR
     SUMMARY JUDGMENT, AND AFFIRMING THE DECISION OF THE
                        COMMISSIONER

       On July 2, 2015, Plaintiff applied for Supplemental Security Income, alleging that she has

been disabled since March 15, 2014. (TR 176–79.) The Social Security Administration initially

denied Plaintiff’s claims on September 30, 2015. (TR 57–63.) On February 7, 2017, Plaintiff

appeared with counsel and testified at a hearing before Administrative Law Judge (“ALJ”)

Anthony R. Smereka. (TR 31–56.) On May 1, 2017, the ALJ issued an unfavorable decision on

Plaintiff’s claims. (TR 12–26.) Plaintiff requested review by the Appeals Council, which was

denied on February 28, 2018. (TR 1–3.) On April 13, 2018, Plaintiff commenced this action for

judicial review. (ECF No. 1) The parties filed cross motions for summary judgment, which are

currently before the Court. (ECF Nos. 12, 15) On June 6, 2019, Judge Majzoub issued a report,

recommending that Plaintiff’s motion for summary judgment be denied, that Defendant’s motion

for summary judgment be granted, and that the case be dismissed in its entirety. (ECF No. 16)

       Although the magistrate judge’s report explicitly states that the parties to this action

could object to and seek review of the recommendation within fourteen days of service of the
report, neither party has filed any objections. The election not to file objections to the magistrate

judge’s report releases the Court from its duty to independently review the record. Thomas v.

Arn, 474 U.S. 140, 149 (1985). The failure to file objections to the report and recommendation

waives any further right to appeal. Id.

       Accordingly, it is ORDERED that the magistrate judge’s report and recommendation,

ECF No. 16, is ADOPTED.

       It is further ORDERED that Plaintiff’s Motion for Summary Judgment, ECF No. 12, is

DENIED.

       It is further ORDERED that Defendant’s Motion for Summary Judgment, ECF No. 15, is

GRANTED.

       It is further ORDERED that the findings of the Commissioner are AFFIRMED and that

the complaint, ECF No. 1, is DISMISSED with prejudice.



Dated: July 9, 2019                                           s/Thomas L. Ludington
                                                              THOMAS L. LUDINGTON
                                                              United States District Judge




                                                -2-
